Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed 1/12/2021 has overcome the technical deficiencies and the prior art rejection. Claims  1-20 are allowed because the prior art of record fails to disclose that:
-calibrate the relationship between the PWM duty cycle value and the output voltage based on measurement of a plurality of configured PWM duty cycle values and a plurality of corresponding voltages measured from at the voltage regulator, and drive the circuit board voltage regulator by configuring the PWM duty cycle value based on the calibrated relationship to achieve the voltage as combined in claims 1 and 11. 
	In particular, Figure 3 of  Mu reference (US 10,601,330) of record shows the calibration by the controller (340) is based on the output current IA 331 and IB 332, not based the output voltage.  

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  




/DINH T LE/Primary Examiner, Art Unit 2842